

117 HR 4768 IH: Detrimental Erosion Forcing Enhanced Needs to Defend the Great Lakes Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4768IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Joyce of Ohio introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of the Army to initiate at least 5 projects to reduce the loss and degradation of Great Lakes coastal wetlands, and for other purposes.1.Short titleThis Act may be cited as the Detrimental Erosion Forcing Enhanced Needs to Defend the Great Lakes Act or the DEFEND the Great Lakes Act.2.Projects to protect Great Lakes coastal wetlands(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of the Army shall initiate not less than 5 projects under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330).(b)Project typeEach of the projects initiated under subsection (a) shall be a project to reduce the risk of loss and degradation of coastal wetlands along the shorelines of the Great Lakes due to shoreline erosion caused by high velocity waves and high water events.